UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OF THE SECURITIES EXCHANGE ACT OF 1934  07 August 2012 Commission File No. 001-32846 CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin,  Dublin 22, Ireland.  (Address of principal executive offices)   Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ﻿ N E W S R E L E A S E 7 August 2012 CRH IN NEGOTIATIONS RELATING TO CEMENT ASSETS IN GUJARAT, NORTHWESTERN INDIA CRH plc, the international building materials group, announces that it has entered negotiations with Jaypee Cement Corporation (Jaypee) that may lead to the purchase by CRH of an equity stake in Jaypee's Gujarat cement business. The Gujarat operation under consideration consists of a 3.6 million tonne clinker plant at Kutch, in western Gujarat, with 2.4 million tonnes of cement grinding capacity and a further grinding plant in eastern Gujarat with capacity to produce 2.4 million tonnes per annum. The completion of any transaction would be subject to satisfactory due diligence, the approval of the respective Boards of Directors and the granting of the required regulatory approvals. TheJaypee Groupis a leading diversified infrastructure conglomerate based inNoida, India. It was founded byJaiprakash Gaur in 1979 and has business interests in Engineering & Construction, Power, Cement, Real Estate, Hospitality, Expressways and Sports & Education. Jaypee is the third largest cement producer in India with an annual capacity of 28.8 mtpa. The Jaypee Group has a market capitalisation in excess of INR 166.4 bn (€ 2.45 bn) and turnover of more than INR 138.3 bn (€ 2.03 bn). CRH is a FTSE 100 diversified building materials group which manufactures and distributes building material products in 36 countries at 3,600 operating locations. Headquartered in Ireland and employing over 79,000 people worldwide CRH achieved sales revenue in excess of €18bn in 2011. CRH entered the Indian market in 2008 through a joint-venture with My Home Industries Limited, a leading cement manufacturer in the South India State of Andhra Pradesh. Contact CRH at Dublin 404 1000 (+) Myles Lee Chief Executive Albert Manifold Chief Operating Officer Maeve Carton Finance Director CRH plc, Belgard Castle, Clondalkin, Dublin 22, Ireland TELEPHONE + FAX + E-MAIL : mail@crh.com WEBSITE: www.crh.com Registered Office, 42 Fitzwilliam Square, Dublin 2, Ireland SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CRH public limited company (Registrant) Date 07 August 2012 By:/s/Maeve Carton M. Carton Finance Director
